EX. 2 CERT Certification Pursuant to Section 906 of the Sarbanes-Oxley Act Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, the undersigned officer of the Buffalo Funds (the “Fund”), does hereby certify, to his knowledge, that the report on Form N-CSR of the Fund for the year fiscal ended March 31, 2010 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as applicable, and that the information contained in the Form N-CSR fairly presents, in all material respects, the financial condition and results of operations of the Fund for the stated period. /s/ Kent W. Gasaway Kent W. Gasaway President and Treasurer,Buffalo Funds Dated: 6/2/2010 This statement accompanies this report on Form N-CSR pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 and shall not be deemed as filed by Buffalo Funds for purposes of the Securities Exchange Act of 1934.
